In an action for a divorce and ancillary relief, the nonparty Monteleone & Monteleone appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Barone, J.), entered November 19, 1999, as denied that branch of its motion which was to determine its counsel fee.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant law firm which represented the respondent, Fred Kayden, in a portion of this litigation, moved, inter alia, to withdraw as counsel, and for the court to determine its fee. The Supreme Court denied that branch of the motion which was to set its counsel fee. We affirm, but on a different ground. The appellant is not entitled to recover a legal fee for services rendered to the respondent because it failed to execute and file a written retainer agreement that complied with the relevant rules for such matters (see, Code of Professional Responsibility DR 2-106 [c] [2] [ii] [22 NYCRR 1200.11 (c) (2) (ii)]; 22 NYCRR 1400.3; Potruch v Berson, 261 AD2d 494). Altman, J. P., Gold-stein, H. Miller and Smith, JJ., concur.